UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit

                      ___________________________

                              No. 01-31445
                      ___________________________


                              KENNETH G. HUNTER,

                                                     Plaintiff-Appellant,

                                    VERSUS


                     SOUTHERN UNIVERSITY, through,
                       THE BOARD OF SUPERVISORS,
                             DAMIEN EJIGIRI,
                          VALENTINE JAMES, and
                              BRENDA BIRKETT
                                                Defendants-Appellees.



         ___________________________________________________

         Appeal from the United States District Court for the
               Middle District of Louisiana, Baton Rouge
                              00-CV-869-D

         __________________________________________________
                             August 1, 2002



Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Kenneth    G.   Hunter    appeals   the   dismissal   of   his   lawsuit

challenging the termination of his employment as an associate



     1
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
professor in the Nelson Mandela School of Public Policy and Urban

Affairs at Southern University.             The district court dismissed

Hunter’s lawsuit for failure to timely file his opposition to the

defendants’ motion to dismiss under local rule 7.5M.             We pretermit

the district court’s procedural ruling and affirm on the merits.

                                     I.

     Hunter   alleges   that    he    was    terminated   due    to   reverse

discrimination.   He brought this suit alleging violations of 42

U.S.C. §§ 1981 and 1983 as well as the first, fourteenth, and

fifteenth amendments.

     On August 22, 2001, defendants filed a motion to dismiss for

failure to state a claim upon which relief could be granted.           Under

the court’s Local Rule 7.5M, parties wishing to oppose a motion

have twenty days to respond unless the court grants additional

time.   The   court   granted   Hunter’s      September   12th    motion   for

extension of time to reply, extending the deadline to October 16th.

Plaintiff failed to meet this deadline.         On October 18th, two days

after the deadline, Hunter’s counsel filed a motion for leave of

court to file a late opposition, which the court denied.                   The

district court granted defendants’ motion to dismiss on the basis

of Rule 7.5M and on the merits.       Hunter appeals.

                                     II.

     The district court was entitled to consider appellee’s motion

to dismiss for failure to state a claim as an unopposed motion

because appellant failed to file a timely opposition to the motion.
On the merits, we agree with the district court that appellant’s

action should be dismissed as against Southern and the members of

the Board of Supervisors in their official capacity.      Southern

University is an arm of the State and that entity along with its

Board of Supervisors when sued in their official capacity are

entitled to Eleventh amendment immunity.2

     Appellant also sued the members of the Board of Supervisors in

their individual capacities.    These defendants, of course, are

entitled to qualified immunity but we are unable to discern any

basis upon which the district court could have dismissed this

action against these defendants on a 12(b)(6) motion predicated on

qualified immunity.

     Accordingly, we affirm the dismissal of Southern University

and its Board of Supervisors in their official capacity but vacate

the dismissal against the individual members of the Board of

Supervisors in their individual capacities.   We must, therefore,

remand this action for further proceedings against the individual

members of the Board of Supervisors to the extent they are sued in

their individual capacities.

     AFFIRMED IN PART. REVERSED IN PART AND REMANDED FOR FURTHER

PROCEEDINGS CONSISTENT WITH THIS OPINION.




     2
     See Richardson v. Southern University, 118 F.3d 450 (5th Cir.
1997).